Citation Nr: 1044146	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  05-04 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include bipolar disorder.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The Veteran had active service from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, FL.  
In a decision dated in April 2009, the Board denied the appeal.  
The veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a February 2009 joint motion (JMR) 
to the Court, the parties (the veteran and the VA Secretary) 
requested that the Board decision be vacated and remanded; a 
March 2009 Court order granted the joint motion. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the JMR, the parties cited the Board's failure to make 
sufficient efforts to obtain records of the Veteran's claimed 
psychiatric treatment at the "Fort Hamilton VAMC" in 1970.  In 
fact, the Board is unable to find that any attempts were made to 
obtain such records, which would be from the Brooklyn VAMC, as 
there is no "Fort Hamilton VAMC."  The Veteran himself, in 
November 2003, referred to the facility as "VAMC Brooklyn, (Ft. 
Hamilton), NY."  Perhaps because of this confusion, the January 
1997 request for records identified in the JMR as to the Fort 
Hamilton VAMC was actually sent to the Fort Hamilton Army Medical 
Hospital, and requested records for 1975, not 1970.  In addition, 
the April 2004 rating decision and the December 2004 statement of 
the case both refer to an undated negative reply from "Fort 
Hamilton Medical Center" on "VA Form 21-6789," but the Board 
is unable to locate this request or response.  

Records from the Brooklyn VAMC dated from February 1990 to 
September 1991 report, as noted in the JMR, that the Veteran had 
been seen in 1970 in the MHC (mental health or hygiene clinic) at 
that facility once weekly for about one year, and had been given 
tranquilizers, but did not recall which.  Also noted on this 
intake evaluation in February 1990 was the Veteran's history of 
drug abuse, using "everything he could get his hands on except 
heroin," which began in service and stopped in 1975.  No 
compensation shall be paid if the disability resulting from 
injury or disease in service is a result of the Veteran's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 
105, 1110 (West 2002); 38 C.F.R. § 3.301 (2010).  Drug abuse 
means the use of illegal drugs (including prescription drugs 
illegally or illicitly obtained), the intentional use of 
prescription or non- prescription drugs for a purpose other than 
the medically intended use, or the use of substances other than 
alcohol to enjoy their intoxicating effects.  38 C.F.R. 
§ 3.301(d) (2010); see also 38 U.S.C.A. § 105 (West 2002); 38 
C.F.R. § 3.1(m) (2010).  VA's General Counsel has confirmed that 
direct service connection for disability resulting from a 
claimant's own drug or alcohol abuse is precluded for all VA 
benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-
99; VAOPGCPREC 2-98.

When initially seen in February 1990, however, the Veteran stated 
that he needed to see the psychiatrist due to depression and 
anxiety with family members.  He reported a history of cocaine 
abuse, and denied any other personal medical history.  
Nevertheless, he also reported a history of depression in 1970, 
and complained of feeling depressed again.  The intake evaluation 
also noted that in 1973-1974, the Veteran was treated at the 
Miami VA for anxiety.  

In his VA Form 21-4142 dated in November 2003, the Veteran stated 
that he had records dating back to 1970 from the Brooklyn VAMC, 
and that he had enclosed only some of the records he had been 
sent.  He stated that he was hospitalized at that facility.  If 
the VA's search is unsuccessful, or he wishes to speed up the 
process, he should submit the additional records to VA.  He also 
reported therapy with Dr. Susan Kornblum, but a brief internet 
search disclosed that she died in November 2003.  

Thus, VA must make all reasonable attempts to obtain the 
identified VA treatment records.  In addition, the JMR stipulated 
that a medical examination must be provided.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain all records of the Veteran's 
treatment at the Brooklyn VAMC (now the 
Brooklyn Campus of the New York Harbor Health 
Care System), in particular, mental health 
treatment.  To aid in searching, the evidence 
indicates that he was treated in the MHC at 
that facility in 1970 for about a year, and 
records show he was treated at least from 
February 1990 to September 1991, largely in 
the MHC.  He also states that he was 
hospitalized in the Brooklyn VAMC.  Efforts 
to obtain the requested records should be 
ended only if it is concluded that the 
records sought do not exist or that further 
efforts to obtain the records would be 
futile.  Because these are Federal records, 
if they cannot be located or no such records 
exist, the veteran should be notified in 
writing.  All actions to obtain the requested 
records should be documented fully in the 
claims file.  

2.  Obtain all records of the Veteran's 
treatment at the Miami VAMC, in particular, 
mental health treatment.  To aid in 
searching, the evidence indicates that he was 
treated for anxiety at that facility in 1973-
1974.  Efforts to obtain the requested 
records should be ended only if it is 
concluded that the records sought do not 
exist or that further efforts to obtain the 
records would be futile.  Because these are 
Federal records, if they cannot be located or 
no such records exist, the veteran should be 
notified in writing.  All actions to obtain 
the requested records should be documented 
fully in the claims file.  

3.  If these searches do not elicit, at a 
minimum, records of the identified treatment 
(i.e., Brooklyn VAMC 1970-1971; Miami VAMC 
1973-1974; and Brooklyn VAMC 1990-1991), ask 
the Veteran to submit copies of the remaining 
records in his possession, including the 
records dated in 1970, which he claimed to 
have in his possession in a November 2003 
statement.  The Veteran is also free to 
submit these records at any time, 
without waiting for a request.

4.  Thereafter, schedule the Veteran for a VA 
examination by a psychiatrist to determine 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that bipolar disorder, or other 
acquired psychiatric disability, had its 
onset during active service or is related to 
any in-service event, disease, or injury.  If 
a psychosis is diagnosed, the examiner should 
also opine as to whether it is at least as 
likely as not that such condition had its 
onset, to a degree of 10 percent or more, 
within a year of service.  The claims folder 
and a copy of this REMAND must be made 
available to the examiner for review.  The 
examiner must provide a comprehensive report 
including complete rationale for all opinions 
and conclusions reached.

5.  After assuring compliance with the above 
development, as well as with any other notice 
and development action required by law, the 
RO should review the claim on appeal, in 
light of all evidence of record, to include 
all evidence received since the April 2009 
Board decision.  If the claim is denied, the 
Veteran and his representative should be 
provided with a supplemental statement of the 
case, and given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



